Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claim 1-10 have been cancelled. New claims 11-12 have been added.  Claims 11-12 are pending.
Action on merits of claims 11-12 as follows.

Priority
This application appears to be a division of US. Application No. 17/321070, filed 05/14/2021.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 09th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 05/19/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10–14 of U.S. Publication No. 2021/0272953 hereinafter as ‘953. Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim a same structure and the examined claims are similar to that of the patent’s claims. A species claim anticipates a generic claim; therefore, the patent’s claims anticipate the instant examined claims. MPEP 806.04(i). To be more specific below is a table with the respective claims of the instant application and the copending claims.

Instant Claims (17/324971)
US 2021/0272953
11
Combination of 10 and 11
12
13



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Whitetaker (US Patent No. 8081010, hereinafter as Whit ‘010) in view of de Jong (US 7638822, hereinafter as Jong ‘822) as an evidence.
Regarding Claim 11, Whit ‘010 teaches a Single Event Upset (SEU) fault tolerant NMOS and PMOS combinational logic structure having a first circuit with a first NMOS structure adjacent a first PMOS structure to form a first logic section, a second circuit with a second NMOS structure adjacent to a second PMOS structure to form a second logic section, and a third circuit with a third NMOS structure adjacent a third PMOS structure to form a third logic section (see Fig. 16, col. 11, line 35-65), wherein the combinational logic structure is adapted to have alternating logic with 010 and 101 (see Fig. 17), further wherein outputs of the first and third logic sections are the same and the output of the second logic is the logical complement of the outputs of the first and third logic sections and wherein adjacent NMOS or PMOS regions contain no logic inversions (see col. 8, lines 45-46).  
Thus, Whit is shown to teach all the features of the claim with the exception of explicitly  the limitations: “a first and second NMOS structures are adjacent one another and second and third PMOS structures are adjacent one another”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first and second NMOS structures and second and third PMOS structures that can be arranged in any order, thus a first and second NMOS structures are adjacent one another and second and third PMOS structures are adjacent one another involves only routine skill in the art.  In re Einstein, 8 USPQ 167. (see Fig. 3A-3B of Jong ‘822 as an evidence). A person of ordinary skills in the art is motivated to have a first and second NMOS structures are adjacent one another and second and third PMOS structures are adjacent one another when this improving the performance of the logic structure.

Regarding Claim 12, Whit ‘010 teaches the first logic section, the second logic section, and the third logic section are each selectively realized using one of a Complex CMOS gate (see col. 5, lines 40-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Boemler et al. (US 2018/0109749 A1)			
Kim (US 2016/0049938 A1)	
Tang et al. (US 2015/0188580 A1)
Lilja (US 2014/0019921 A1)
Bridgford (US 7,958,394 B1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829